780 N.W.2d 832 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Timothy Demetris HOLDEN, Defendant-Appellant.
Docket No. 140356. COA No. 284830.
Supreme Court of Michigan.
April 28, 2010.

Order
On order of the Court, the defendant's motion to exceed the 50-page limit for his application for leave to appeal the November 19, 2009 judgment of the Court of Appeals is DENIED. The defendant failed to provide extraordinary and compelling reasons in support of the submission of an application with 72 pages of substantive argument (including 13 pages of text numbered by Roman Numerals and incorrectly labeled a "Statement of Jurisdiction"). Applications for leave to appeal must conform to MCR 7.302(1) and 7.212(B). The only exceptions to the 50-page limit provided at MCR 7.212(B) are for tables, indexes, and appendices. The defendant shall have 14 days from the date of this order to submit an application that conforms to the court rules.